871 F.2d 1149
276 U.S.App.D.C. 409
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.William THOMAS, Appellant.
Nos. 88-3015, 88-3023.
United States Court of Appeals, District of Columbia Circuit.
March 15, 1989.

Before RUTH B. GINSBURG and SILBERMAN, Circuit Judges, and FLOYD R. GIBSON*, Senior Circuit Judge.
JUDGMENT
PER CURIAM.


1
This case was heard on the record from the United States District Court for the District of Columbia and was briefed and argued by counsel.  In view of the court's opinion in United States v. Thomas, Nos. 88-3034 & 88-3035 (D.C.Cir. Dec. 30, 1988), disposition of the instant appeal without opinion is in order.  See D.C.Cir.R. 14(c).  For the reasons stated in Nos. 88-3034 & 88-3034, an appeal not significantly different from the one now before us and resolved by a decision that sets the law of the circuit, it is


2
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15(b)(2).



*
 Of the United States Court of Appeals for the Eighth Circuit, sitting by designation pursuant to 28 U.S.C. Sec. 294(d)